✎ PS 8
(3/15)


                              UNITED STATES DISTRICT COURT                                           FILED IN THE
                                                                                                 U.S. DISTRICT COURT
                                                                                           EASTERN DISTRICT OF WASHINGTON
                                                           for
                                           Eastern District of Washington                   Feb 05, 2019
                                                                                                SEAN F. MCAVOY, CLERK



U.S.A. vs.                  Benka, Eric Alexander                      Docket No.            2:18CR00170-WFN-1


                                Petition for Action on Conditions of Pretrial Release

COMES NOW Erik Carlson, PRETRIAL SERVICES OFFICER presenting an official report upon the conduct of defendant
Eric Alexander Benka, who was placed under pretrial release supervision by the Honorable U.S. Magistrate Judge John T.
Rodgers sitting in the court at Spokane, Washington, on the 4th day of October 2018, under the following conditions:

Standard Condition #9: Defendant shall refrain from the use or unlawful possession of a narcotic drug or other controlled
substances defined in 21 U.S.C. § 802, unless prescribed by a licensed medical practitioner in conformance with Federal
law. Defendant may not use or possess marijuana, regardless of whether Defendant has been authorized medical marijuana
under state law.

          RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:

Violation #6: Eric Alexander Benka is alleged to have admitted to ingesting methamphetamine and heroin on or about
February 1, 2019.

On October 5, 2018, the conditions of pretrial release supervision were reviewed with Mr. Benka. He acknowledged an
understanding of his conditions, which included standard condition number 9.

On February 1, 2019, Mr. Benka reported to Pioneer Human Services and provided a urine sample that tested presumptive
positive for the presence of methamphetamine and morphine. Mr. Benka signed a substance abuse admission form
confirming he used the aforementioned illegal controlled substances on or about February 1, 2019.

On February 4, 2019, the undersigned officer contacted Mr. Benka telephonically and confronted him on his use of illegal
controlled substances. Mr. Benka admitted to the undersigned officer that he injected heroin and methamphetamine on
February 1, 2019.

         PRAYING THAT THE COURT WILL INCORPORATE THE ABOVE VIOLATION WITH VIOLATIONS
                              PREVIOUSLY REPORTED TO THE COURT

                                                                         I declare under the penalty of perjury
                                                                         that the foregoing is true and correct.
                                                                         Executed on:       February 5, 2019
                                                                 by      s/Erik Carlson
                                                                         Erik Carlson
                                                                         U.S. Pretrial Services Officer
  PS-8
  Re: Benka, Eric Alexander
  February 5, 2019
  Page 2

THE COURT ORDERS

[ ]      No Action
[ ]      The Issuance of a Warrant
[ ]      The Issuance of a Summons
[X ]     The incorporation of the violation(s) contained in this
         petition with the other violations pending before the
         Court.
[ ]      Defendant to appear before the Judge assigned to the case.
[ ]      Defendant to appear before the Magistrate Judge.
[ ]      Other


                                                                      Signature of Judicial Officer

                                                                        February 5, 2019
                                                                      Date
